DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim for priority is recognized based on PCT documents filed in Japan on February 17, 2017.

Claim Rejections - 35 USC §102
    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
   	
Claim(s) 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagashira et al. (US Patent Application Publication 2014/0290539 A1).
Regarding claim 1, Tagashira teaches:
A point of sale (POS) system comprising: 
a first POS terminal apparatus (See Tagashira Fig. 9: base unit 20 with base POS register), a second POS terminal apparatus connected to the first POS terminal apparatus (See Tagashira Fig. 9: terminal unit 30 connected to base unit 20 [through teller management terminal 51]), and a cash processing apparatus connected to the second POS terminal apparatus and unconnected to the first POS terminal apparatus (See Tagashira Fig. 9 - shows a money settlement device as part of/ connected to terminal unit 30, but is not connected to base unit 20);
the first POS terminal apparatus including a first processor configured to perform a first procedure including (See Tagashira¶ [0118] - describes the POS registers of the system as being controlled by control device controllers):
calculating a first payment amount for a first registered item (See Tagashira ¶ [0053] - describes a register system with a first POS terminal (20) serving as a master unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), 
calculating first change based on first received money and the first payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the base POS register (22)), and 
outputting a first cash-dispensing request for the first change to the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system dispensing coins (26 or 36) and banknotes (24 or 34) from either the base POS register 22 or the terminal POS register 32); 
the second POS terminal apparatus including a second processor configured to perform a second procedure including (See Tagashira¶ [0118] - describes the POS registers of the system as being controlled by control device controllers):
calculating a second payment amount for a second registered item (See Tagashira ¶ [0053] - describes a register system with a second POS terminal (30) serving as a slave unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), 
calculating second change based on second received money and the second payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the terminal POS register (32)),  
outputting a first cash-dispensing execution request for the first change upon receipt of the first cash-dispensing request to the cash processing apparatus (See Tagashira ¶ [0081] - describes the system dispensing coins (36) and banknotes (34)), and 
outputting a second cash-dispensing execution request for the second change to the cash processing apparatus (See Tagashira ¶ [0081] - as noted above and [0104] - describes the system using a balance management terminal to manage the balance of money settlement devices that are respective to terminals (20 and 30) as noted above); and 
the cash processing apparatus including a third processor configured to perform a third procedure including:
accepting the first received money, 
notifying the first POS terminal apparatus of an amount of the first received money via the second POS terminal apparatus, 
accepting the second received money, 
notifying the second POS terminal apparatus of an amount of the second received money (See Tagashira ¶ [0080-0081] - describes the system registering items sold to determine an amount due, accepting coin and banknote deposits into respective coin and banknote machines, calculating change due based on the amount of money received and dispensing said change, wherein this operation of the system is done in a first POS terminal (20) and a second POS terminal (30), [0092-0093] - describes the POS registers of the system serving as ATMs that are connected through an ATM network (62) to a bank host (60), wherein said ATM network and bank host serve as a third processor to accept or distribute money from a customer and [0104] - describes the money settlement devices in terminals (20) and (30) as being communicably connected to the balance management terminal (50) of the system, thereby notifying the components noted above), 57FUSO 9305 
dispensing the first change according to the first cash-dispensing execution request from the second POS terminal apparatus, and 
dispensing the second change according to the second cash-dispensing execution request from the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system calculating change in the terminal (second) POS register (32), wherein said change is first calculated for coins and a second change is calculated for banknotes), wherein the second procedure includes: 
gaining exclusive access to the cash processing apparatus via a connecting interface of the second POS terminal apparatus before enabling to accept the second received money by the cash processing apparatus, and the second POS terminal apparatus releases the cash processing apparatus after dispensing the second change, the connecting interface handling connection between the second POS terminal apparatus and the cash processing apparatus and disconnection of the connection (See Tagashira ¶ [0118-0119] - describes the system using a balance management terminal to manage , [0096] - describes the system holding POS register (22) trying to access a shared money handling device in an operational waiting mode while another POS register (32) is currently engaged with said shared money handling device, wherein said waiting mode prevents POS register (22) from communicating with said money handling device, which is considered as functionally disconnected for the purpose of examination, and [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers), and 
wherein the first procedure includes: 
determining whether the second POS terminal apparatus has the exclusive access to the cash processing apparatus based on a response from the connecting interface of the second POS terminal apparatus before enabling to accept the first received money by the cash processing apparatus (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers, wherein the occupation state of said money handling device is checked by a POS register before said POS register gains access to said money handling device), 
when the second POS terminal apparatus does not have the exclusive access, gaining the exclusive access to the cash processing apparatus via the connecting interface of the second POS terminal apparatus (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers, wherein the occupation state of said money handling device is checked by a POS register before said POS register gains access to said money handling device), 
when the second POS terminal apparatus has the exclusive access, waiting until the second POS terminal apparatus releases the cash processing apparatus, and when the second POS terminal apparatus releases the cash processing apparatus, gaining the exclusive access to the cash processing apparatus via the connecting interface of the second POS terminal apparatus (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers, wherein the occupation state of said money handling device is checked by a POS register before said POS register gains access to said money handling device), and 
enabling to accept the first received money by the cash processing apparatus after gaining the exclusive access by the first POS terminal apparatus and releasing the cash processing apparatus after dispensing the first change (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers, wherein the occupation state of said money handling device is checked by a POS register before said POS register gains access to said money handling device).
Regarding claim 3, Tagashira teaches:
The POS system according to claim 1, wherein the second processor of the second POS terminal apparatus holds the first cash-dispensing request from the first POS terminal apparatus and the second cash-dispensing request from the second POS terminal apparatus in order of receipt (See Tagashira ¶ [0118] - describes the POS registers of the system as being controlled by control device controllers and [0132] - describes the system recognizing that the change processing request of a first terminal (1018) occurred after an already in progress change processing request of a second terminal (1020) by holding the change processing of a first terminal (1018) in a “waiting” state until the change processing of a second terminal (1020) is complete).


4, Tagashira teaches:
The POS system according to claim 3, wherein the second processor of the second POS terminal apparatus outputs to the cash processing apparatus the first cash-dispensing execution request or the second cash-dispensing execution request, whichever corresponds to a specified one of the first cash-dispensing request and the second cash-dispensing request held by the second processor (See Tagashira ¶ [0089] - describes the system processing the banknote dispensing information of the first terminal (20) while instructing the second terminal (30) to wait, [0118] - describes the POS registers of the system as being controlled by control device controllers and [0132] - describes the system holding the change processing of a first terminal (1018) in a “waiting” state until the change processing of a second terminal (1020) is completed).
Regarding claim 6, Tagashira teaches:
A payment method comprising: 
calculating, by a first point of sale (POS) terminal apparatus, a first payment amount for a first registered item (See Tagashira ¶ [0053] - describes a register system with a first POS terminal (20) serving as a master unit, wherein said terminal comprises coin and banknote depositing and dispensing machines and [0080] - describes the system calculating a total amount due for scanned items), calculating first change based on first received money and the first payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the base POS register (22)), and outputting a first cash-dispensing request for the first change (See Tagashira ¶ [0081] - describes the system dispensing coins (26 or 36) and banknotes (24 or 34) from either the base POS register 22 or the terminal POS register 32); 
calculating, by a second POS terminal apparatus, a second payment amount for a second registered item (See Tagashira ¶ [0053] - describes a register system with a second POS terminal (30) serving as a slave unit, wherein said terminal comprises coin and [0080] - describes the system calculating a total amount due for scanned items), calculating second change based on second received money and the second payment amount (See Tagashira ¶ [0081] - describes the system calculating change in the terminal POS register (32)), outputting a second cash-dispensing request for the second change (See Tagashira ¶ [0081] - as noted above and [0104] - describes the system using a balance management terminal to manage the balance of money settlement devices that are respective to terminals (20 and 30) as noted above), outputting a first cash-dispensing execution request for the first change upon receipt of the first cash-dispensing request (See Tagashira ¶ [0081] - describes the system dispensing coins (36) and banknotes (34)), and outputting a second4Application No.: 16/038,727Attorney Docket No.: SANA 9790 Response to Office Action mailed on March 26, 2021cash-dispensing execution request for the second change upon receipt of the second cash-dispensing request (See Tagashira ¶ [0081] - as noted above and [0104] - describes the system using a balance management terminal to manage the balance of money settlement devices that are respective to terminals (20 and 30) as noted above), the second POS terminal apparatus being connected to the first POS terminal apparatus (See Tagashira Fig. 9: terminal unit 30 connected to base unit 20 [through teller management terminal 51]); and 
accepting, by a cash processing apparatus, the first received money, notifying the first POS terminal apparatus of an amount of the first received money via the second POS terminal apparatus, accepting the second received money, notifying the second POS terminal apparatus of an amount of the second received money (See Tagashira ¶ [0080-0081] - describes the system registering items sold to determine an amount due, accepting coin and banknote deposits into respective coin and banknote machines, calculating change due based on the amount of money received and dispensing said change, wherein this operation of the system is done in a first POS terminal (20) and a second POS terminal (30) [0092-0093] - describes the POS registers of the system (62) to a bank host (60), wherein said ATM network and bank host serve as a third processor to accept or distribute money from a customer and [0104] - describes the money settlement devices in terminals (20) and (30) as being communicably connected to the balance management terminal (50) of the system, thereby notifying the components noted above), dispensing the first change according to the first cash-dispensing execution request from the second POS terminal apparatus, and dispensing the second change according to the second cash-dispensing execution request from the second POS terminal apparatus (See Tagashira ¶ [0081] - describes the system calculating change in the terminal (second) POS register (32), wherein said change is first calculated for coins and a second change is calculated for banknotes), the cash processing apparatus being connected to the second POS terminal apparatus and unconnected to the first POS terminal apparatus (See Tagashira Fig. 9 - shows a money settlement device as part of/ connected to terminal unit 30, but is not connected to base unit 20), 
wherein the payment method further including: 
determining, by the first POS terminal apparatus, whether the second POS terminal apparatus has exclusive access to the cash processing apparatus via a connecting interface of the second POS terminal apparatus based on a response from the connecting interface before enabling to accept the first received money by the cash processing apparatus, the connecting interface handling connection between the second POS terminal apparatus and the cash processing apparatus and disconnection of the connection (See Tagashira ¶ [0118-0119] - describes the system using a balance management terminal to manage connections between POS registers and money handling devices, [0096] - describes the system holding POS register (22) trying to access a shared money handling device in an operational waiting mode while another POS register (32) is currently engaged with said shared money handling device, wherein (22) from communicating with said money handling device, which is considered as functionally disconnected for the purpose of examination, and [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers), 
when the second POS terminal apparatus does not have the exclusive access, gaining, by the first POS terminal apparatus, the exclusive access to the cash processing apparatus via the connecting interface of the second POS terminal apparatus (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers, wherein the occupation state of said money handling device is checked by a POS register before said POS register gains access to said money handling device), 
when the second POS terminal apparatus has the exclusive access, waiting, by the first POS terminal apparatus, until the second POS terminal apparatus releases the cash processing apparatus, and when the second POS terminal apparatus releases the cash processing apparatus after dispensing the second change, gaining, by the first POS terminal apparatus, the exclusive access to the cash processing apparatus via the connecting interface of the second POS terminal apparatus (See Tagashira ¶ [0131-0132] - describes the system allowing exclusive operational occupation of a money handling device by one of a plurality of POS registers, wherein the occupation state of said money handling device is checked by a POS register before said POS register gains access to said money handling device), 
enabling, by the first POS terminal apparatus, to accept the first received money by the cash processing apparatus after gaining the exclusive access by the first POS terminal apparatus, and 
releasing, by the first POS terminal apparatus, the cash processing apparatus after dispensing the first change (See Tagashira ¶ [0131-0132] - describes the system ).

Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1, 3, 4 and 6, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Applicant asserts that Tagashira does not disclose: "the second procedure includes: gaining exclusive access to the cash processing apparatus via a connecting interface of the second POS terminal apparatus" and "the first procedure includes: ...exclusive access to the cash processing apparatus based on a response from the connecting interface of the second POS terminal apparatus...exclusive access to the cash processing apparatus via the connecting interface of the second POS terminal apparatus... exclusive access to the cash processing apparatus via the connecting interface of7 Response to Office Action mailed on June 23, 2021the second POS terminal apparatus".  However, the added citations of Tagashira do in fact disclose this by showing a system of a plurality of POS registers connected to a money handling device through a management terminal that controls the exclusive connection of one of said POS registers to said money handling device until said connected POS register completes a current money exchange transaction.  Once Tagashira needs to be considered as a whole, not just the sections cited by the examiner.
Further, applicant should note that independent claim 6 is examined on its own merits as the scope of the claim is different from independent claim 1.  However, as the applicant is applying the same argument to claim 6 as to claim 1, Tagashira discloses the amended claim limitations as noted above.  The dependent claims, by nature of their dependency are also not so limited as to create a condition for allowance.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687